Citation Nr: 0213864	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-24 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress 
disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
PTSD and assigned a 30 percent evaluation.  

The veteran requested and was scheduled to appear at a 
hearing at the RO in February 2001.  The veteran's 
representative appeared at an informal conference with a 
Decision Review Officer in February 2001 and indicated that 
the veteran wished to withdraw his hearing request.  The 
veteran did not appear at his February 2001 scheduled 
hearing.

The issue of a higher initial evaluation for PTSD is 
reflected on the first page of this decision in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(CAVC) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
CAVC held that where the issue involves an appeal which has 
been developed from the initial rating assigned following a 
grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  CAVC specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of this issue as the Board has not dismissed 
any issue.  The Board notes that CAVC has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for a 
higher initial evaluation for his PTSD to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  However, the RO 
found that the case did not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  CAVC has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
CAVC further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's PTSD is manifested primarily by recurrent 
nightmares, flashbacks, startle response, sleep disturbances, 
irritability, and moderate impairment in occupational and 
social functioning as noted by Global Assessment of 
Functioning (GAF) scores ranging from 50 to 55.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal as to the assignment of the 
initial rating following the initial award of service 
connection for PTSD.  Therefore, the Board is required to 
evaluate all the evidence of record.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The RO granted service connection for PTSD by means of an 
August 2000 rating decision following review of the veteran's 
DD214 and awards to include the Purple Heart, the veteran's 
service medical records, the veteran's statements, and VA 
medical records including October 1999 and July 2000 VA 
examinations.

In an October 1999 VA examination, the veteran reported that 
he was depressed most of the time and had been irritable with 
his wife and students.  He complained of insomnia, 
nightmares, auditory hallucinations, and occasional memory 
difficulties.  On evaluation, the veteran exhibited mild 
psychomotor retardation with slowed speech.  His mood and 
affect were depressed.  He denied hallucinations, delusion, 
and recent homicidal or suicidal ideations.  His remote and 
recent memory was adequate.  His immediate recall and 
abstracting ability were poor.  His insight was fair.  The 
diagnosis included dysthymia disorder and anxiety disorder 
not otherwise specified.  His GAF was 65.  The examiner noted 
that the veteran gave a history of depression and anxiety 
which affected his ability to concentrate to a significant 
degree.  It was noted that he was still working.

Private medical records dated from September 1999 to December 
1999 show that the veteran was seen complaining of 
nightmares, flashbacks, thoughts of Vietnam, insomnia, anger, 
and mind blanking out.  His private physician, Dr. D. 
Gillespie, diagnosed chronic PTSD.  In a December 1999 
statement, Dr. Gillespie reported that the veteran took early 
retirement from teaching.

VA medical records from November 1999 to July 2000 reveal 
that the veteran was seen with complaints of daily thoughts 
of Vietnam, nightmares, flashbacks, difficulty sleeping, 
startle response to loud noises, and avoidance of war movies.  
Evaluations revealed depressed mood with crying spells, 
anxiousness and nervousness, but no flight of ideas, 
loosening of associations, hallucinations, delusions, or 
homicidal or suicidal ideations.  The diagnoses included PTSD 
and dysthymia.  At an April 2000 evaluation, the examiner 
indicated that the veteran's GAF was 50, with a high of 55 
during the past year.  The veteran was followed for 
prescription and adjustment of medications as needed.

A July 2000 VA examination report indicated that the veteran 
complained of recurrent intrusive recollections of Vietnam, 
erratic sleep patterns with occasional combat related 
nightmares about every 2 weeks, hyperstartle response to 
sudden loud noises, anxiousness, flashbacks, preference to 
stay by himself, and avoidance of guns and war movies.  He 
reported that he retired from teaching after an altercation 
with a student and that his symptoms have worsened since that 
time.  On evaluation, he was neatly dressed and alert and 
well oriented.  He was tense and held himself in a very 
tightly controlled attitude.  His speech was normal.  His 
mood was dysthymic and his affect anxious.  There was no 
evidence of hallucinations or delusions and he denied 
suicidal and homicidal ideations.  His recent and remote 
memory was adequate and his insight and judgment were fair.  
The impression was PTSD with a GAF of 55.  In August 2000, 
the RO granted service connection for PTSD and assigned a 30 
percent evaluation.

VA medical records from August 2000 to November 2000 show 
requests for release of records and refill of medications.

During an April 2001 VA examination, the veteran was neatly 
dressed, maintained appropriate eye contact, and cooperative 
but tense.  He responded to questions with occasional 
prompting.  The examiner noted that the veteran's responses 
to most questions were evasive.  His speech was rapid at 
times, becoming circumstantial, and was not able to complete 
full sentences.  He was oriented to person, place, time, and 
situation, but there was decreased attention and memory.  He 
was not able to interpret common proverbs abstractly or 
perform serial sevens.  His remote and recent memory were 
inadequate, and he reported that he had difficulty completing 
tasks and had to write himself notes.  The veteran stated 
that his concentration had deteriorated to the point that he 
was no longer able to drive because he would forget where he 
was going.  His mood was depressed and his affect anxious.  
His judgment and abstracting ability were poor.  He denied 
suicidal and homicidal ideation as well as auditory or visual 
hallucinations.  He complained of nightmares and recurrent 
intrusive thoughts and flashbacks to Vietnam.  He reported 
avoidance of most people except for family members.  He 
indicated that he was unable to sleep without the help of 
medication and often stayed awake all night.  He reported 
that he did not sleep during the day because he cared for his 
young grandson.  The impression was PTSD with a GAF of 55.

VA medical records from May to June 2001 indicate complaints 
of irritability and increased agitated state.  It was noted 
that the veteran treated for graze by a bullet after his wife 
shot at him during an argument.  A July 2001 VA treatment 
note indicated that the veteran's report and presentation 
regarding sleep patterns, medication and compliance were 
inconsistent and contradictory.  The veteran reported that 
the medication did not help because it made him sleepy and 
irritable but that he could not live without it.  He 
contended that he was compliant with medication but chart 
review indicated that the veteran had not received refills of 
medications in several months.  On evaluation, he was clean 
and cooperative with mildly depressed and anxious mood.  
There were no flights of ideas, loosening of associations, or 
hallucinations.  He reported nightmares and flashbacks but 
was unable to give detail of content.  

A July 2001 medication note indicated that following review, 
the veteran's medication was changed.

VA medical evaluations from August 2001 to February 2002 
reveal that the veteran was alert and oriented and stable.  
His mood was mildly depressed and anxious and his affect was 
appropriate.  The veteran continued to report nightmares, 
flashbacks, and irritability, but reported that he was doing 
much better since the change in medication.  He stated that 
he was less agitated, able to relax, and have improved 
restful sleep.  There was no loosening of associations, 
flights of ideas, or hallucinations.  It was noted that he 
and his wife, who recently retired, were continuing to care 
for the grandchildren.  The diagnosis was PTSD.  While the 
veteran reported several periods of transition with his 
wife's retirement, deaths or sickness in the family, and the 
events of 9/11, the records indicate that he was stable.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001). When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

Under the rating schedule, a 30 percent disability evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 51-60 
indicates moderate difficulty in social, occupational, or 
school functioning.  Although the GAF score does not neatly 
fit into the rating criteria, the Board is under an 
obligation to review all the evidence of record.  The Board 
notes that the assignment of the GAF Score expresses the 
extent of impairment due to the manifestations identified.  
The examiner is in the best position to assess the degree of 
the veteran's impairment.  This evidence may not be ignored.  
The Court, in Carpenter v. Brown, 8 Vet. App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.

Upon review, the Board notes that the evidence of record 
shows the veteran's complaints of sleep disturbances with 
nightmares, anxiety, intrusive thoughts, flashbacks, startle 
response, and irritability.  However, in medical records and 
examinations from November 1999 to February 2002, the veteran 
was described as alert and oriented, neatly groomed, and 
cooperative.  While decreased concentration, and memory and 
abstracting difficulties were noted in the April 2001 VA 
examination and July 2001 treatment record, the July 2001 
medical notation indicates that there was a question of 
medication of compliance during this time as review of the 
medical chart revealed that medications had not been refilled 
for several months.  Additionally, during this time there was 
some contradiction and inconsistency in the veteran's 
reports.  Medical records from November 1999 to November 2000 
and from late July 2001 to February 2002 do not show any 
complaints of decreased concentration or difficulties with 
memory or abstracting ability.  Moreover, the veteran's GAF 
score remained at 55 from November 1999 to April 2001.  
Additionally, subsequent VA medical records show that 
although the veteran's mood was described mildly depressed 
and anxious, he was described as stable.  There were no 
flights of ideas, loosening of associations, hallucinations, 
or suicidal or homicidal ideations.  Moreover, the evidence 
demonstrates that the veteran is able to maintain some 
relationships with family members as he cares for his 
grandchildren and has been able to deal with deaths and 
sicknesses in the family.

The veteran is competent to report that, in his view, a 
higher evaluation is warranted for his service-connected PTSD 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probative weight to the 
observations and opinions of professionals skilled in the 
evaluation of psychiatric/psychological disabilities when 
evaluating the evidence.  Therefore, the Board concludes that 
an evaluation in excess of 30 percent for the veteran's PTSD 
is not warranted.  In view of the foregoing, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for an initial evaluation in excess of 30 
percent for PTSD.  That claim, accordingly, fails.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001). The Board has also considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question.  

Having found that the evidence does not support a 50 percent 
evaluation, the Board also finds no evidence to support an 
evaluation of 70 percent.  There is no evidence of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene.  
His thought processes were intact and there were no findings 
of delusions, hallucinations, or suicidal or homicidal 
ideations.  While there was some memory difficulty noted, 
more recent evaluations did not show any impairment of 
memory.  Additionally, there is no evidence that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people was severely impaired and 
little indication that his impairment results in the 
deficiencies expected for a 70 percent evaluation.       

Furthermore, the Board notes that there has been no evidence 
to indicate that the veteran exhibited symptoms attributed to 
PTSD warranting a total evaluation.  The is no indication of 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  Neither the veteran nor the examiners have 
identified totally incapacitating symptoms bordering on gross 
repudiation of reality.  He has never demonstrated gross 
impairment of thought processes or communication, or grossly 
inappropriate behavior.

VCAA 

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
regulations implementing the VCAA were published on August 
29, 2001.  They apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate his claim by multiple 
supplemental statements of the case and letters.  In 
particular, a February 2001 letter notified him that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for PTSD, or to provide a properly 
executed release so that VA could request the records for 
him.  He was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested and that a VA 
examination would be scheduled for him.  The March 2002 
supplemental statement of the case notified him of VA's 
actions to develop evidence in connection with his claim and 
reported his non-response to the February 2001 letter.  There 
is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, VA clinical records, and private medical 
records.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).   


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

